STOCK PURCHASE ACQUISITION AGREEMENT
 
Of
 
COMANCHE LIVESTOCK EXCHANGE, L.L.C.
 
By
 
GREEN ENERGY LIVE, INC.
 
 


SECTION 1 CLEL / PROPERTY
1
SECTION 2 CLOSING DATE / DELIVERY / FULL PAYMENT
2
SECTION 3 PURCHASE PRICE / NOTE / CONDITIONS
2
SECTION 4 DUE DILIGENCE.
3
SECTION 5 REPRESENTATIONS AND WARRANTIES OF GELV
3
SECTION 6 REPRESENTATIONS AND WARRANTIES OF THE SOLE OWNE
4
SECTION 7 TRANSITION
OBLIGATIONS                                                                                                                                  
4
SECTION 8 CONDITIONS
PRECEDENT                                                                                                                                  
6
SECTION 9 CLOSING /
PERFORMANCE                                                                                                                                  
7
SECTION 10 NOTICE OF DEFAULT AND ADVERSE DEVELOPMENTS
8
SECTION 11 TERMINATION OF THIS
AGREEMENT                                                                                                                                  
9
SECTION 12 GENERAL
PROVISIONS                                                                                                                                  
9
   
Articles of Incorporation of
CLEL                                                                                                                               
13
The Bylaws of
CLEL                                                                                                                               
14
Audited Financial Statements of CLEL, dated FY 2008 and FY
2007                                                                                                                               
15
Six-month or Quarterly Financial Statements for the period January 2009 through
June 2009
16
Real Estate Contract included in this
Acquisition                                                                                                                               
17



 

--------------------------------------------------------------------------------


 



This STOCK PURCHASE ACQUISITION AGREEMENT (the "AGREEMENT") is entered into as
when both parties below sign and comes into effect on the same day by and
between:


1.  
The Sole Owner (“Sole Owner”) of Comanche Livestock Exchange, LLC, located at
Highway 67/377, Comanche, Texas 76442; and

 


2.  
Green Energy Live, Inc., a Nevada corporation, (“GELV”), located at 1740 44th
Street, Suite 5-230, Wyoming, Michigan 49519-6443.



WHEREAS: Sole Owner has the intention to exchange or sell all of their interests
(“Interests”) in CLEL to GELV, and GELV has the intention to purchase those same
Interests.


NOW, THEREFORE, upon their own separate consultation, the Parties hereby enter
into this Agreement as follows:
 
SECTION 1  
CLEL / PROPERTY

 
1.1  
Main CLEL Description.  The assets represented under the Interests to be
exchanged under this Agreement are Comanche Livestock Exchange, Inc, and its
subsidiaries. (“CLEL ”), as well as all tangible/intangible property owned by
CLEL.



a)  
CLEL is in the business of auctioning for large and small cattle producers.

 
 
 
1

--------------------------------------------------------------------------------

 

 
1.2  
Real Property as described in Exhibit E.  An asset also purchased under this
Agreement is the land/property as described under Exhibit E



1.3  
Other Assets.  All CLEL assets associated with the running of CLEL, including,
but not limited to the name usage and goodwill, licenses, contracts, franchises,
and other miscellaneous and intangible personal/CLEL property associated with
CLEL.

 
SECTION 2  
CLOSING DATE / DELIVERY / FULL PAYMENT

 
2.1  
Date, time and place of closing.  This transaction shall close 1) upon signing
this Agreement, the attached employment agreement with Dean Cagle, the attached
Comanche Real Estate contract, and the attached Comanche Promissory Note for
Nine Hundred Fifty Thousand Dollars  (US$950,000) Note (“Note”)(See Section 3),
and 2) upon delivery of a Fifty Thousand Dollars (US$50,000.00) (Earnest Money)
in the form of Green Energy Live, Inc. stock issuance to Seller.



2.2  
Delivery.



a)  
Delivery, which includes the Interests, property, and operations (the
“Deliverables”), shall take place upon closing under Section 2.1.  Those
Deliverables shall be returned in full if Note is not paid per Section 3.



2.3  
Restoration.  If any part of CLEL is damaged or destroyed by fire or other
casualty loss, Sole Owner shall restore CLEL to its previous condition as soon
as reasonably possible, but, in any event, by the Closing Date.



a)  
If Sole Owner is unable to do so without fault, GELV may either (1) terminate
this contract and any and all payments shall be refunded to GELV in full, or (2)
the parties may agree to extend the time for performance up to 45 days and the
Closing Date shall be extended as necessary or (3) GELV may accept CLEL in its
damaged condition and accept an assignment of insurance proceeds. If CLEL is
totally destroyed by fire, windstorm, or other catastrophe this contract shall
become null and void and the Earnest Interests shall be refunded to GELV in
full.

 
SECTION 3  
PURCHASE PRICE / NOTE / CONDITIONS

 


a)  
Sole Owner’ Interest Purchase.  Sole Owner shall have satisfied all clauses
under this agreement.  The following are the stock purchase conditions:



i.  
Purchase Amount. One Million Dollars (US$1,000,000) as follows: Fifty Thousand
Dollars (US$50,000.00) (“Earnest Money”) in the form of Green Energy Live, Inc.
stock issuance to Seller and Nine hundred Fifty Thousand Dollars (US$950,000.00)
Note (“Note”) for all interests of Sole Owner in CLEL.



ii.  
Note Payment Terms. The Note shall be paid in the following manner:



1.  
US$450,000 paid approximately 60 days after effective SEC registration of GELV;

2.  
US$250,000 within 12 months of Closing Date; and

3.  
Balance of US$250,000 within 24 months of Closing Date.

 
 
 
 
2

--------------------------------------------------------------------------------

 

 
iii.  
Financial Audits and SEC Registration.  Sole Owner agree and represent their
understanding that payment of the Note and this Agreement is dependent upon CLEL
completing a PCAOB certified financial audit, paid for and handled by GELV, and
a GELV successful registration statement with the Securities and Exchange
Commission (“SEC”) by September 15, 2009.  See Section 3(c).



b)  
The Sale Amount Allocation.  $850,000 shall be applied to the Property as
described under Section 1.2 and $150,000 shall be applied to the Interests as
described in Section 1.1.



c)  
Successful Audit.  The Purchase contemplated under this agreement by GELV is
dependent upon a successful audit of the financial status of CLEL and its assets
that GELV is fully reporting on the Securities and Exchange Commission
(SEC).  The audit shall be conducted by an accounting firm chosen by GELV.  GELV
shall pay all expenses associated to this condition.  In the event GELV are
unable to obtain approval of the SEC, Sole Owner may terminate this contract
subject to the provisions of Paragraph 11.



d)  
Purchase Price based on No Debt in CLEL.  The Purchase Price is based upon no
debt in CLEL.  Any debt incurred prior to acquisition of Interests shall be
deducted from the Note, unless Sole Owner personally retains such debt.  Any
debt incurred for normal business operations, after acquisition of Interests,
shall be incurred by CLEL and GELV.

 
SECTION 4  
DUE DILIGENCE.

 
4.1  
Site Inspection.  This Agreement is subject to site inspection of the property
under Section 1.  The property and assets under Section 1 shall be in reasonable
condition for proper use in the business of CLEL.  A site inspection shall take
place concurrently with the audit of CLEL and shall have the same termination
provisions under Section 11.3(a)



4.2  
Exhibits. By the Closing Date, Sole Owner shall provide all documents requested
by GELV including but not limited to the following:



a)  
Articles of Incorporation of CLEL (“Exhibit A”).



b)  
The By-Laws of CLEL. (“Exhibit B”).



c)  
Audited Full Year Financial Statements of CLEL dated FY 2008 and FY 2007
(“Exhibit C”).



d)  
Six-month or Quarterly Financial Statements for the period January 2009 through
June 2009 (“Exhibit D”).



e)  
Real Estate Contract included in this Acquisition (“Exhibit E”).



f)  
Additional information listed in SECTION 7

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
SECTION 5  
REPRESENTATIONS AND WARRANTIES OF GELV

 
5.1  
GELV warrants that its stock is registered on a public market.



5.2  
GELV shall have the means to perform financial audits of CLEL.

 
SECTION 6  
REPRESENTATIONS AND WARRANTIES OF THE SOLE OWNER

 
The Sole Owner hereby jointly and severally make the following representations
and warranties to GELV, all of which shall be true and correct as of the date of
this Agreement and on the Closing Date:


6.1  
100% Ownership of CLEL.  Sole Owner owns 100% of CLEL, and hereby represents
that there are no other owners or third party liens against such ownership of
CLEL.



6.2  
Title to Real CLEL. After Closing, GELV shall have, good and marketable title to
all CLEL assets reflected in the Financial Statements



6.3  
Financial Condition. The financial statements of Sole Owner set forth in Exhibit
D, fairly represent (in accordance with generally accepted accounting principles
except as otherwise set forth in Notes thereto consistently applied) the
financial condition and results of operations of Sole Owner at and for period
reported thereon. There exists no material adverse change in such financial
condition or results of operations of the Sole Owner since January 1, 2008,
copies of which have been provided to GELV and which fairly present the
financial condition and results of operations of the Sole Owner; provided,
however, that GELV understands and acknowledges that the continuation of trends
reflected in the Financial Statements shall not constitute a material adverse
change.



6.4  
No Right of Termination by Major Customers or Suppliers. There are no grounds
that would allow any of the Sole Owner’ ten (10) largest (by level of revenue
received by CLEL ) CLEL customers, or any of the Sole Owner’ major suppliers to
terminate their existing service contracts.



6.5  
Maintain Lease to CLEL.  If CLEL operates on property currently not owned by
CLEL Business, but by Sole Owner, Sole Owner warrants he will continue to lease
CLEL of which CLEL is currently located to CLEL at the same or lesser monthly
rate.  At the time of Closing, the Sole Owner shall extend a long-term lease
with GELV for CLEL use.



6.6  
Tax Liabilities. CLEL does not have any federal, state or foreign tax liability
that may be assessed against or collected from GELV as a successor of the Sole
Owner or otherwise.  CLEL has paid all taxes due and payable; has established
adequate reserves for any taxes not yet due and payable; has timely filed all
tax returns required to be filed; and does not have any current or pending tax
audits.  There are no CLEL assets that are subject to any liens for taxes.

 
SECTION 7  
TRANSITION OBLIGATIONS

 
7.1  
Operation of the CLEL Business after Closing.



a)  
CLEL shall become a subsidiary of GELV.  After the Closing Date, the Sole Owner
shall remain an employee of CLEL for two (2) years (Sole Owner shall have a
salary of $50,000 total a year, or such larger amount as the Board may from time
to time determine) and shall operate CLEL in the ordinary course and shall use
his best efforts to maintain favorable relationships with CLEL customers and
suppliers.  There shall be an option to renew employment for another two years,
subject to approval by the GELV board of directors.  A separate employment
agreement accompanies this document with further terms and conditions that have
been agreed upon by both parties.



b)  
The Sole Owner, as employee after the Closing Date, shall maintain an average of
a minimum Yearly Net Profit of  Fifty Thousand Dollars (US$50,000 Net
Profit)  for the next two (2) years after Closing.



c)  
If and to the extent that the Sole Owner has been making any payments on any
leases or executory contracts, the Sole Owner shall continue to make such
payments.  Such payments shall be disclosed to GELV.



7.2  
Employee Matters.



a)  
Until the Note is paid in full, Sole Owner shall continue to handle Employee
Matters so as to not disrupt CLEL.



7.3  
No Conflicting Agreements. No Party shall enter into any agreement that would
adversely affect (i) its ability to perform its obligations under this
Agreement, or (ii) the rights of any other Party under this Agreement or the
Procedures Order.



7.4  
Financial and Budgetary Information.  The Sole Owner shall work with GELV to
have CLEL’s and its assets’ financial and budgetary information audited by a
certified public accounting firm, and must be acceptable under by both GAAP and
SEC standards.



7.5  
Filing and Audit Cooperation.



a)  
The Sole Owner and GELV shall (i) cause any necessary filings with any
governmental agency to be made expeditiously, and (ii) obtain or cooperate in
obtaining any necessary government or third-party approvals (including, without
limitation, any filings or registrations with the SEC or state securities
regulatory authorities). In addition, each of the Parties agrees to use its best
efforts to expeditiously prepare, file and seek confirmation of this Agreement.

 
 
 
4

--------------------------------------------------------------------------------

 

 
b)  
After the Closing Date, the Sole Owner shall provide GELV and/or its
representatives, agents and designees with (i) reasonable access to the CLEL
books and records, employees, agents, accountants, advisors and other
representatives, and (ii) such other persons and information as GELV shall
request with respect to the assets, liabilities and equity of CLEL; provided,
however, that any such access shall only be given during normal CLEL hours;
provided further that any reasonable fees, costs and expenses incurred or
suffered by the Sole Owner in connection with providing such access shall be
paid by GELV.



7.6  
Further Assurances. After the Closing, (i) the Sole Owner shall, at the request
of GELV, take such additional actions, and execute and deliver such additional
documents and instruments, as may be reasonably necessary or appropriate to
effect the transactions contemplated by, and to carry out the intent of, this
Agreement, and (ii) GELV shall, at the request of the Sole Owner, take such
additional actions, and execute and deliver such additional documents and
instruments, as may be reasonably necessary or appropriate to effect the
transactions contemplated by, and to carry out the intent of, this Agreement.



7.7  
Amendment to CLEL Corporate Documents.  Any Certificate of Incorporation and
By-laws of CLEL, on or prior to the Closing Date, if and to the extent directed
by GELV, the certificate of incorporation and by-laws of CLEL shall be amended
to be in form and substance satisfactory to GELV.

 
 
 
5

--------------------------------------------------------------------------------

 

 
 
SECTION 8  
CONDITIONS PRECEDENT

 
8.1  
Mutual Conditions. The obligations of the Sole Owner and GELV under this
Agreement are subject to the satisfaction of each of the following conditions:



a)  
Authorizations. All Authorizations required to consummate the transactions under
this Agreement shall have been obtained.



8.2  
Conditions to obtain GELV's Obligations. In addition to satisfaction of the
mutual conditions set forth in Section 8.1 of this Agreement, the obligations of
GELV under this Agreement shall be subject to the satisfaction of each of the
following conditions:



a)  
Representations and Warranties of the Sole Owner. The representations and
warranties of the Sole Owner in this Agreement shall be true and correct on the
Closing Date as if made on and as of that date, except for changes occurring in
the ordinary course of CLEL (provided that such changes do not have a material
adverse effect on CLEL taken as a whole), or with the prior written consent of
GELV.



b)  
Sole Owner owns 100% of CLEL. The Sole Owner hereby represents that they are the
Sole Owner of CLEL, its subsidiaries, and the assets under these
businesses.  The Sole Owner shall indemnify GELV for any misrepresentation of
ownership or claims against ownership of CLEL.



c)  
Compliance with Conditions. All of the terms, conditions, covenants and
agreements to be complied with or performed by the Sole Owner under this
Agreement on or before the Closing Date shall have been duly complied with or
performed in all material respects.



d)  
No Material Change. There shall have been no material adverse change in the
operations of CLEL.



e)  
Material Documents Satisfactory to GELV.  All required documents from Sole Owner
shall be in form and substance reasonably satisfactory to GELV.



f)  
Closing Documents. The Sole Owner shall deliver to GELV all the closing
documents specified in Section 9.2(a) of this Agreement, each of which shall be
dated as of the Closing Date, duly executed and in a form reasonably
satisfactory to GELV.



g)  
No GELV Termination Event.  No GELV Termination Event shall have occurred (other
than GELV Termination Events, if any, that have been waived by GELV in writing).



h)  
No Default Notice or Termination Notice. GELV has not sent (i) any uncured
Default Notice to Sole Owner (other than Default Notices, if any, that have been
rescinded or waived by GELV in writing), or (ii) a Termination Notice to Sole
Owner.



i)  
Pre-Closing Balance Sheet. GELV shall have received the Pre- Closing Balance
Sheet at least five (5) business days prior to the Closing Date, which shall be
in form and substance reasonably satisfactory to GELV.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 
8.3  
Conditions to obtain Sole Owner’s Obligations. In addition to satisfaction of
the mutual conditions set forth in Section 8.1 of this Agreement, the
obligations of the Sole Owner under this Agreement shall be subject to
satisfaction of each of the following conditions:



a)  
Representations and Warranties of GELV. The representations and warranties of
GELV in this Agreement shall be true and correct in all material respects on the
Closing Date as if made on and as of that date



b)  
Compliance with Conditions. All of the terms, conditions, covenants and
agreements to be complied with or performed by GELV or GELV on or before the
Closing Date under this Agreement shall have been duly complied with or
performed in all material respects.



c)  
Closing Documents. GELV shall deliver to Sole Owner all the closing documents
specified in Section 9.2(b) of this Agreement, each of which shall be dated as
of the Closing Date, duly executed and in a form reasonably satisfactory to Sole
Owner.



d)  
No Default Notice. Sole Owner has not sent (i) any Default Notice to GELV (other
than Default Notices, if any that have been rescinded or waived by Sole Owner in
writing), or (ii) a Termination Notice to GELV.



e)  
No Sole Owner’s Termination Event. No Sole Owner’s Termination Event shall have
occurred (other than Sole Owner’s Termination Events, if any, that have been
waived by Sole Owner in writing).

 
8.4  
Waiver of Conditions Precedent. If any condition described in this Section 8 has
not been satisfied, the Party that is entitled to require that such condition be
satisfied may (in its sole discretion) waive such condition.

 
SECTION 9    CLOSING / PERFORMANCE
 
9.1  
Closing Date. The transactions contemplated by this Agreement shall close (the
"Closing") per Section 2.1.



9.2  
Performance at Closing. The following documents shall be executed and delivered
at the Closing:



a)  
 By Sole Owner. The Sole Owner shall deliver to GELV:



i.  
Certificates of the officers or partners of CLEL in form and substance
reasonably satisfactory to GELV with respect to such matters as GELV may
reasonably request (including, but not necessarily limited to, a certificate
with respect to each Sole Owner that (i) all conditions precedent to be
satisfied by such Sole Owner under this Agreement have been satisfied in all
material respects, (ii) such Sole Owner has performed all of its duties under
this Agreement in all material respects, (iii) the representations and
warranties of such Sole Owner in this Agreement are true and correct on the
Closing Date, except for changes occurring in the ordinary course of the CLEL
(provided that such changes do not have a material adverse effect on the CLEL
taken as a whole), or with the prior written consent of GELV, and (iv)
evidencing the incumbency and signatures of such CLEL officers authorized to act
on behalf of such Sole Owner with respect to the transactions contemplated by
this Agreement.

 
 
 
7

--------------------------------------------------------------------------------

 

 
ii.  
To the extent deemed necessary or appropriate by GELV, such bills of sale,
warranty deeds and other instruments of transfer and assignment as GELV may
reasonably request to insure the full conveyance of the Interests to GELV.



iii.  
Copies of all Authorizations required to be obtained by the Sole Owner to
consummate the transactions contemplated by this Agreement.



iv.  
Certified copies of the resolutions of each Sole Owner’s board of directors or
partners then in full force and effect authorizing the transactions contemplated
by this Agreement and the execution of all of the documents entered into by such
Sole Owner to effectuate such transactions.



v.  
Opinions of Sole Owner’s counsel with respect to such matters as GELV shall
reasonably request, which opinions shall be in form and substance reasonably
satisfactory to GELV.



vi.  
Physical possession of original copies of all Assets that constitute contracts,
agreements, securities and similar assets, and (iii) all of the Records.



vii.  
An updated schedule of all liabilities and obligations to be assumed or paid by
GELV and/or its subsidiaries.



b)  
By GELV.  GELV shall deliver to Sole Owner:



i.  
Copies of the resolutions of GELV's board of directors then in full force and
effect authorizing the transactions contemplated by this Agreement and the
execution of all of the documents entered into by GELV to effectuate such
transactions.



ii.  
Opinions of GELV's counsel with respect to such matters as Sole Owner shall
reasonably request, which opinions shall be in form and substance reasonably
satisfactory to the Sole Owner.



9.3  
Other Documents and Acts. The Sole Owner and GELV shall also execute such other
documents and perform such other acts, before and after the Closing Date, as may
be reasonably necessary or appropriate for the consummation of the Transactions.

 
SECTION 10 
NOTICE OF DEFAULT AND ADVERSE DEVELOPMENTS

 


10.1  
Notice of Default. If any Party determines that any other Party is in default of
its material obligations, or has breached any of its representations and
warranties in any material respect, under this Agreement, such Party shall
provide the defaulting Party and the other non-defaulting Parties with notice (a
"Default Notice") specifying in reasonable detail the nature of such default or
breach; provided, however, that delivery of a Default Notice by any Party to a
defaulting Party shall not constitute a waiver of (i) any default or breach by
the defaulting Party, or (ii) any rights or remedies under this Agreement of any
non-defaulting Party.



10.2  
Notice of Adverse Developments. Each Party shall promptly notify the other
Parties of each development known to such Party that may have a material adverse
effect on the operation of the Sole Owner’s CLEL or any of the Assets; provided,
however, that the compliance by the Sole Owner shall not relieve the Sole Owner
of any obligation with respect to their representations, warranties, covenants
and agreements in this Agreement or waive any condition to GELV's obligations
under this Agreement,



 
 
8

--------------------------------------------------------------------------------

 
 
 
SECTION 11 
TERMINATION OF THIS AGREEMENT

 
11.1  
By Any Party. If any Party has delivered a Default Notice to the other Parties
pursuant to Section 10 of this Agreement and the default described in such
notice has not been cured within thirty (30) days after delivery of such notice,
then the Party giving such notice may terminate this Agreement.



11.2  
Failure to obtain Financial Audits.  If CLEL cannot obtain either a PCAOB
certified financial audit or a successful registration statement with the SEC by
September 15, 2009, this Agreement shall terminate.  The parties may extend this
requirement date by mutual agreement.



11.3  
Notice of Termination. Any Party that elects to exercise its right to terminate
this Agreement pursuant to this Section of this Agreement may do so by sending a
written notice (a "Termination Notice") to the other Parties in the manner
provided in Section 12.2 of this Agreement. In the event of any termination of
this Agreement, the Parties shall have no further obligations or liabilities to
one another under this Agreement.



a)  
Returning to Conditions existing prior to Closing Date.  If in the event that
Section 7.1(b) is not obtained, GELV shall return all Interests to Sole
Owner.  Sole Owner shall return all Payments under Section 3.  Sole Owner shall
not retain any payments.  All Parties shall proceed to complete all filings to
come back to the conditions prior to the Closing Date as reasonably as
possible.  The Note shall be terminated.

 
SECTION 12
GENERAL PROVISIONS

 
12.1  
Expenses. Except as otherwise provided in this Agreement and the Procedures
Order, all expenses involved in the preparation and consummation of this
Agreement shall be borne by the Party incurring such expense whether or not the
transactions contemplated by this Agreement are consummated.  All filing and
auditing expenses related to this acquisition shall be paid by GELV.  Each party
shall engage their own legal counsel.



12.2  
Notices. All notices, requests, demands, and other communications pertaining to
this Agreement shall be in writing and shall be deemed duly given when delivered
personally (which shall include delivery by (i) Federal Express or other
nationally recognized, reputable overnight courier service that issues a receipt
or other confirmation of delivery, or (ii) fax upon confirmation of delivery) to
the Party for whom such communication is intended, or three (3) business days
after the date mailed by certified or registered U.S. mail, return receipt
requested, postage prepaid, addressed as follows:



If to the Sole Owner:
Comanche Livestock Exchange, LLC
Highway 67/377
Comanche, Texas 76442
 
If to GELV:
1740 44th Street, Suite 5-230, Wyoming, Michigan 49519-6443
 
With a copy to:
 
Cident Law Group PLLC
ATTN: Matthew Maza
410 Broadway Ave East #361
Seattle, Washington 98102



Any Party may change its address for notices by notice to the other Parties
given pursuant to this Section 12.2. For purposes of this Agreement, any notice
delivered to Sole Owner shall be deemed to have been given to all of the other
Sole Owner at the time such notice is delivered to Sole Owner and any notice
delivered to GELV shall be deemed to have been given to GELV.
 
 
 
9

--------------------------------------------------------------------------------

 
 

 
12.3  
Attorneys' Fees. If any Party initiates any litigation against any other Party
involving this Agreement prior to the Closing Date, each prevailing Party in any
such litigation shall be entitled to receive reimbursement from the other
Parties in that litigation of such prevailing Party's reasonable attorneys' fees
and other costs and expenses incurred by such prevailing Party in connection
with that litigation, including any appeal, and such reimbursement may be
included in the judgment or final order issued in that proceeding.



12.4  
Waiver. Unless otherwise specifically agreed in writing to the contrary by each
adversely affected Party: (i) the failure of any Party at any time to require
performance by the other of any provision of this Agreement shall not affect
such Party's right thereafter to enforce the same; (ii) no waiver by any Party
of any default by any other Party shall be valid unless in writing and
acknowledged by an authorized representative of the non-defaulting Party, and no
such waiver shall be taken or held to be a waiver by the non-defaulting Party of
any other preceding or subsequent default; and (iii) no extension of time
granted by any Party for the performance of any obligation or act by the any
other Party shall be deemed to be an extension of time for the performance of
any other obligation or act under this Agreement.



12.5  
Assignment; Survival of Representations, Warranties and Covenants. Except as
otherwise contemplated by this Agreement, no Party may assign its rights or
delegate its obligations under this Agreement without the prior written consent
of the other Parties. Subject to the foregoing, this Agreement shall be binding
upon and shall inure to the benefit of the Parties and their respective
successors and assigns, and no other person shall acquire or have any right
under or by virtue of this Agreement. The representations and warranties of the
Sole Owner in this Agreement shall expire on the Closing Date and neither the
Sole Owner nor GELV shall have any liability to any Person after the Closing
Date for any breach of any of its representations, warranties, covenants or
agreements under this Agreement; provided, however, that notwithstanding
anything to the contrary in this Agreement, the following shall survive the
termination of this Agreement: (i) GELV's obligations under Section 12.1 of this
Agreement, (ii) the post-closing obligations of the Parties set forth in Section
7 of this Agreement, and (iii) the Sole Owner’s obligation under Section 12.1 of
this Agreement.



12.6  
Entire Agreement. This Agreement and the Exhibits and Schedules to this
Agreement (which are incorporated by reference in this Agreement), constitute
the entire agreement among the Parties with respect to the Transactions, and
supersede and terminate any prior agreements (including, but not limited to, the
Plan Sponsor Agreement) between the Parties (written or oral).  Neither this
Agreement nor any Exhibit or Schedule may be altered or amended except by an
instrument in writing by all of the Parties.



12.7  
Duplicate Originals. This Contract may be executed in multiple counterparts and
shall be deemed to be fully executed when each of the parties hereto has signed
one of the counterparts, even though no one of the counterparts has been signed
by all of the parties hereto and all counterpart signature pages have been
exchanged between all parties. A facsimile copy of this Contract, including any
signature thereon, may be considered an original for all purposes. Upon exchange
of facsimile copies resulting in each party’s having one set of copies with all
required signatures, the document shall be deemed fully executed and binding.
Signature pages signed on multiple counterparts may be separated from each
counterpart and affixed to one master document which shall be effective as the
Contract and which may be recorded as one instrument.

 
 
 
10

--------------------------------------------------------------------------------

 

 
12.8  
Construction. The Section headings of this Agreement are for convenience only
and in no way modify, interpret or construe the meaning of specific provisions
of this Agreement. As used in this Agreement, the neuter gender shall also
denote the masculine and feminine, and the masculine gender shall also denote
the neuter and feminine, where the context so permits.



12.9  
Severability. If any one or more of the provisions contained in this Agreement
should be found invalid, illegal or unenforceable in any respect, the validity,
legality, and enforceability of the remaining provisions contained in this
Agreement shall not in any way be affected or impaired thereby. Any illegal or
unenforceable term shall be deemed to be void and of no force and effect only to
the minimum extent necessary to bring such term within the provisions of
applicable law and such term, as so modified, and the remainder of this
Agreement shall then be fully enforceable.



12.10  
Choice of Law / Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without regard to the choice of
law rules utilized in that jurisdiction.  The venue shall be Comanche County,
Texas.  In the event a dispute shall arise between the parties to this agreement
it is hereby agreed that the parties shall elect a mediator to determine the
dispute.  In the event, the parties cannot agree upon a mediator, then either
party may petition the District Court of Comanche County to appoint a mediator
to handle the matter.  If the parties do not resolve the dispute at mediation
then either party may file a cause of action in court of competent jurisdiction
in Comanche County to resolve the dispute.  In any event, the matter should be
mediated at a location agreed to by the parties.



12.11  
Counsel. Each Party has been represented by its own counsel in connection with
the negotiation and preparation of this Agreement and, consequently, each Party
hereby waives the application of any rule of law that would otherwise be
applicable in connection with the interpretation of this Agreement (including,
but not limited to, any rule of law to the effect that any provision of this
Agreement shall be interpreted or construed against the Party whose counsel
drafted that provision).



12.12  
Enforcement of the Rights of GELV and the Sole Owner. Until all of the
transactions contemplated by this Agreement have been consummated on the Closing
Date, (i) all of GELV's rights under this Agreement shall be for the benefit of
GELV, (ii) GELV shall be entitled to enforce any such rights against any other
Party, and (iii) all of the Sole Owner’s rights under this Agreement shall be
for the benefit of the Sole Owner may be enforced by the Sole Owner.  (See
Termination rights under Section 11).



a)  
Good Faith Termination.  Each party to this agreement acknowledges that the
other party may in good faith terminate this agreement for the following causes
specifically identified or expressly stated in this agreement without liability
for breach of contract or damages, to wit: (1) a material defect in title to the
CLEL which Sole Owner cannot or will not cure, (2) a material environmental
contamination which Sole Owner cannot or will not remediate, (3) a default of a
material obligation, or (4) total destruction of CLEL.  In addition, either
party may terminate this agreement without cause at any time prior to closing by
tendering to the other party a written notice of termination; however, such a
“without cause termination” shall be subject to the obligation to pay liquidated
damages.



b)  
Liquidated Damages shall be all fees and costs associated in forming this
transaction, which shall include, but not limited to, traveling costs,
attorneys’ fees, accountants’ fees, and reasonable time spent.  Proof of expense
shall be by printed/written evidence.



c)  
No Liquidated Damages shall be paid for failure to maintain any conditions under
Sections 5, 6, 7, 8, or 9.  Parties may waive conditions placed upon the other
party in any of these Sections.



 
 
11

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by a respective duly authorized officer as of the date first written above.


“Sole Owner”
     
“GELV”
   
Comanche Livestock Exchange, LLC
     
Green Energy Live, Inc.
                  /s/ Dean Cagle  
7/22/2009
  /s/ Karen Clark  
7/24/2009
Dean Cagle
Sole Owner
 
Date
 
Karen Clark
President/CEO
 
Date
                           

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
 
Exhibit A
 
 
Articles of Incorporation of CLEL
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
 


Exhibit B
 
 
The Bylaws of CLEL
 




 
14

--------------------------------------------------------------------------------

 


 
Exhibit C


 
 
Audited Financial Statements of CLEL, dated FY 2008 and FY 2007
 


 
 
15

--------------------------------------------------------------------------------

 
 
 
Exhibit D


 
 
Six-month or Quarterly Financial Statements for the period January 2009 through
June 2009
 


 
 
16

--------------------------------------------------------------------------------

 
 
Exhibit E


 
 
Real Estate Contract included in this Acquisition
 


 
 
17

--------------------------------------------------------------------------------

 
 
 
Exhibit F


Green Energy Live, Inc Employment Agreement


 
 